DETAILED ACTION
1.	Upon Reconsideration, the Finial Rejection mailed on June 8, 2022 has been withdrawn.  The New Non-Final Rejection is set forth as follows:
Claims 1-14 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-14 are rejected under 35 USC 103 as obvious over Mukaihara et al. (US 2015/0144109 A1) in view of  DEPAOLI et al. (US 2001/0050881 A1).
Regarding claim 1, Mukaihara invention teaches a fuel injection control device (200) for controlling injection of fuel into an internal combustion engine (101) by driving a fuel injection valve (105) with an electric current [abstract], the fuel injection control device (200) comprising: 
5an obtainer (202a) obtaining, as sample data, voltages generated when the fuel injection valve (105) is driven [para. 0035 teaches a fuel injection valve drive circuit (Hi) 202a is configured to select any one of the high voltage and the low voltage as the supply voltage to be applied to the fuel injection valve; notes that any one of the high voltage and the low voltage would have been considered to be sample data, further see Figure 2]; 
a calculator (404) calculating a valve closing timing to stop the injection of fuel from the fuel injection valve (105) [para. 0040 teaches a control unit 400 that corrects a drive control value (drive current or drive time) of fuel injection valve 105…high voltage detection means 404 calculates a difference between the real high voltage detected by the high voltage detection means 402, and a reference voltage 403 and delivers the difference to drive control value correction means; and Figure 5 illustrates the valve closing time is calculating according to boosted voltage behaviors (502a, 502b, 502c); Further see Figure 4 and para. 0044].
Mukaihara disclosed claimed invention with the exception of being unclear with respect to by calculating variances from the sample data and 10a changer changing from a first method to a second method for calculating the variances when a predetermined condition is satisfied.
Notes Figures 3 and 4, DEPAOLI invention illustrates a method for obtaining voltage for driven the capillary tube (12) of the injector tube (10) as a sample for calculating the variances from the different measurements of intensity profiles to satisfy the condition.  Note: Figure 3 illustrates the plurality of voltages are obtained as examples of intensity profiles under different condition; and Figure 4 illustrates the variances are calculated from the measurements of the plurality of intensity profiles [every calculation of intensity profile which would have been considered to be known as a method] to meet a predetermined condition.  The method for control the injector of DEPAOLI is not used for the fuel injection device; however, it would be applied into the method for controlling the fuel injection control device.
Since the prior art references are both from the same field of endeavor. The purpose disclosed by DEPAOLI would have been recognized in the pertinent art of Mukaihara invention.  
It would have been obvious at the time the invention was made to a person having ordinary in the art to have provided the method for calculating the variances from the sample voltage and then changing the first variance calculation to second variance calculation to meet the predetermined condition as taught by DEPAOLI into the Mukaihara injection control system for the purpose of controlling the open timing and closing timing of fuel injector, in order to improve the fuel consumption and life time of fuel injector device.
Regarding claim 2, as discussed in claim 1, the modified Mukaihara further teaches wherein the first method uses a first period of obtaining the sample data, and the second method uses a second period of obtaining the sample data that is different from first period [Figure 10 illustrates first period (ending at T1006) and the second period (starting at T1007), Mukaihara; and Figure 3, DEPAOLI].
Regarding claim 3, as discussed in claim 1, the modified Mukaihara further teaches the first method uses a first number of voltages as the sample data, and the second method uses a second number of voltages as the sample data that is different from first number [Figure 4, DEPAOLI].
	Regarding claim 4, as discussed in claim 1, the modified Mukaihara discloses all the claimed limitation except mentioning the equations to be used for the first and second methods.
	However, the modified Mukaihara discloses variances are calculated from the measurements of intensity profiles which would have been well-known the calculations would be used by different equations.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide more than one calculation method [e.g., equations], since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Regarding claim 5, see discussion in claim 1.
Regarding claims 6 and 7, see discussion in claim 1.
Regarding claim 8, as discussed in claim 1, the modified Mukaihara further teaches a control device (200) which includes a storage means (406) which would have been considered to equivalent to a non-transitory computer-readable storage medium.
Regarding claims 9 and 10, see discussions in claims 2 and 3.
Regarding claim 11, as discussed in claim 1, the modified Mukaihara discloses all the claimed limitation except the equation of calculation is changed to use for calculating the variances when the precondition is satisfied [see discussion in claim 1 and 4].
	 Regarding claims 12-14, see discussions in claims 5-7, the modified Mukaihara further teaches the comparison results between the fuel injection parameters [Figures 4-15, Mukaihara and Figures 2-3, DEPAOLI] which would be used as conditions for changing the calculation method in order to satisfy the predetermined condition.
Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i. e. as a whole, including portions that would lead away from the claimed invention. W.L Gore & Associates, Inc. v. Garlock, inc., 721 F.2d 1540, 220 USPQ303 (Fed. Cir. 1983), cert, denied, 489 U.S. 851 (1984). See also MPEP §2123. 



Conclusion

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
August 6, 2022






/Johnny H. Hoang/
Examiner, Art Unit 3747

/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        August 7, 2022